DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A preliminary amendment has been received and entered. Claims 5, 7, 9, 10, 12, 13, 14, 18, 19, 26 have been amended. Claims 20-25 and 27-36 have been canceled. Therefore, claims 1-19 and 26 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-14 are drawn to a method which is within the four statutory categories (i.e. process). Claims 15-19 are drawn to a system which is within the four statutory categories (i.e. machine).  Claim 26 is drawn to a non-transitory medium which is within the four statutory categories (i.e. manufacture).
Step 2A, Prong 1:
Claims 1, 15 and 26 recite “receiving: a value representative of a size of the abdominal aortic artery; and a flow-mediated vasodilation or flow-mediated constriction value (FMD/C value) of an artery of the patient; and determining the risk factor indicative of predicted growth by evaluating the received values with those in an aneurysm risk model, the aneurysm risk model relating to a risk value indicative certain methods of organizing human activity (e.g. This is a method of managing interactions between people, such as user following rules or regulations. The mere nominal recitation of a generic processor and memory does not take the claim out of the methods of organizing human interactions grouping). Thus, the claims recite an abstract idea.
Dependent claims also correspond to “certain methods of organizing human activity”, such as, “guiding a decision on a clinical intervention of the patient based on the determined risk factor”-claim 2, “the method comprises receiving a value representative of a size of the abdominal aortic artery; and a flow-mediated vasodilation value (FMD value) of an artery of the patient”-claim 5, “measuring the FMD value at the brachial artery of the patient”-claim 7, “measuring the FMD value by means of continuously imaging the brachial artery using ultrasound”-claim 8, “determine a risk factor indicative of predicted growth of an abdominal aortic aneurysm of a patient identified as having an abdominal aortic artery that is 35 to 55mm or 40 to 55 mm in size”-claim 12, and “the data input receives a value representative of a size of the abdominal aortic artery; and a flow-mediated vasodilation value (FMD value) of an artery of the patient”-claim 19. 
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “apparatus comprising: a data input, at least one processor, a memory”, “a non-transitory machine readable storage medium”. These elements are recited at a high-level generality (i.e. as a generic processor performing generic computer functions of receiving data and analyzing the data (determining a risk factor)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate 
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to receiving data and determining risk factor steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Therefore, claims 1-19 and 26 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lautenschläger (US 8,260,735 B2).
As per claim 1, Lautenschläger discloses a method for determining a risk factor indicative of predicted growth of an abdominal aortic aneurysm of a patient, the method comprising: 
receiving: a value representative of a size of the abdominal aortic artery; and a flow-mediated vasodilation or flow-mediated constriction value (FMD/C value) of an artery of the patient (Lautenschläger teaches “assessing a risk of rupture of at least one aneurysm of a patient is provided, which is characterized by the risk of rupture being assessed by a computer device based on at least one specific personal factor for the patient and at least one relevant anatomy-linked factor relating to the anatomy and with reference to at least one simulation-linked factor determined by at least one simulation carried out by means of the and/or a further computing device and based on anatomical data for the at least one aneurysm.” in col. 2, lines 31-40 and “record specific personal factors” in fig. 1); and 
determining the risk factor indicative of predicted growth by evaluating the received values with those in an aneurysm risk model, the aneurysm risk model relating to a risk value indicative of predicted growth of an abdominal aortic aneurysm for a given value representative of the size of an abdominal aortic artery and a given FMD/C value (Lautenschläger teaches “assessing a risk of rupture of at least one aneurysm of a patient is provided, which is characterized by the risk of rupture being assessed by a computer device based on at least one specific personal factor for the patient and at least one relevant anatomy-linked factor relating to the anatomy and with reference to at least one simulation-linked factor determined by at least one simulation carried out by means of the and/or a further computing device and based on anatomical data for the at least one aneurysm.” in col. 2, lines 31-40 and “simulation of the blood flow in the aneurysm and/or an adjacent area of the vessel or in the vessel system overall can be conducted, in order thus to be able to obtain information on the basis of the flow behavior, about the risk of a rupture. As a rule physical variables, e.g. the flow speed, are computed within the framework of such a simulation” in col. 3, lines 7-13).  
As per claim 2, Lautenschläger discloses the method of claim 1 further comprising guiding a decision on a clinical intervention of the patient based on the determined risk factor (Lautenschläger; col. 5, lines 45-52).  

As per claim 4, Lautenschläger discloses the method as claimed in claim 2, wherein the clinical intervention is a non- invasive or cognitive clinical intervention (Lautenschläger; col. 5, lines 45-52).  

Claim 5 has been amended now to recite the method as claimed in claim 1, wherein the method comprises receiving a value representative of a size of the abdominal aortic artery; and a flow-mediated vasodilation value (FMD value) of an artery of the patient (Lautenschläger; col. 2, line 65 to col. 3, line 13).  

As per claim 8, Lautenschläger discloses the method as claimed in claim 7, further comprising measuring the FMD value by means of continuously imaging the brachial artery using ultrasound (Lautenschläger; col. 2, line 65 to col. 3, line 13).  

Claim 9 has been amended now to recite the method as claimed in claim 1, wherein the aneurysm risk model is a look-up table (Lautenschläger; col. 5, line 53 to col. 6, line 2).  

Claim 10 has been amended now to recite the method as claimed in claim 1, wherein the aneurysm risk model is generated based on: 
FMD/C measurements and the size of an abdominal aortic artery of a patient taken at a first time (Lautenschläger; col. 2, line 65 to col. 3, line 13); and 
(Lautenschläger; col. 2, line 65 to col. 3, line 13).  

As per claim 11, Lautenschläger discloses the method as claimed in claim 10, wherein the aneurysm risk model is also generated on the basis of the value representative of a size of the abdominal aortic artery at the first time and the size of the abdominal aortic artery at the second time (Lautenschläger; col. 2, line 65 to col. 3, line 13).  

As per claim 15, Lautenschläger discloses apparatus for determining a risk factor indicative of predicted growth of an abdominal aortic aneurysm of a patient, the apparatus comprising: 
a data input to receive: a value representative of a size of an abdominal aortic artery of a patient; and a flow-mediated vasodilation or flow-mediated constriction value (FMD/C value) of an artery of the patient (Lautenschläger; col. 2, lines 31-40 and fig. 1);  4 010-8787-0523/1/AMERICAS
at least one processor (Lautenschläger; col. 2, lines 31-40 and fig. 2); and 
a memory (Lautenschläger; col. 2, lines 31-40 and fig. 2) comprising: 
an aneurysm risk model relating to a risk value indicative of predicted growth of an abdominal aortic aneurysm for a given value representative of the size of an abdominal aortic artery and a given FMD/C value (Lautenschläger; col. 4, line 56 to col. 5, line 3); and 
instructions executable by the at least one processor to cause the processor to: retrieve from the aneurysm risk model, using the received data inputs, a risk factor indicative of predicted growth of an abdominal aortic aneurysm (Lautenschläger; abstract, col. 2, lines 31-40 and col. 2, line 65 to col. 3, line 13).  

As per claim 16, Lautenschläger discloses the apparatus as claimed in claim 15, wherein the risk factor is subsequently usable to guide a decision on a clinical intervention of the patient (Lautenschläger; col. 2, line 65 to col. 3, line 13, col. 5, lines 45-52).  

Claim 18 has been amended now to recite the apparatus as claimed in claim 16, wherein the clinical intervention is a non-invasive or cognitive clinical intervention (Lautenschläger; col. 2, line 65 to col. 3, line 13).   

Claim 19 has been amended now to recite the apparatus as claimed in claim 15 , wherein the data input receives a value representative of a size of the abdominal aortic artery; and a flow-mediated vasodilation value (FMD value) of an artery of the patient (Lautenschläger; col. 2, lines 31-40 and fig. 1).  
 
Claim 26 has been amended now to recite a non-transitory machine-readable storage medium encoded with instructions executable by a processor for determining a risk factor indicative of predicted growth of an abdominal aortic aneurysm of a patient, the machine-readable storage medium comprising instructions to: 
receive: a value representative of a size of the abdominal aortic artery; and a flow-mediated vasodilation or flow-mediated constriction value (FMD/C value) of the patient (Lautenschläger; col. 2, lines 31-40 and fig. 1); and 
determine the risk factor indicative of predicted growth by evaluating the received values with those in an aneurysm risk model, the aneurysm risk model relating to a risk value indicative 5 010-8787-0523/1/AMERICASof predicted growth of an abdominal aortic aneurysm for a given value representative of the size of an abdominal aortic artery and a given FMD/C value (Lautenschläger; col. 2, lines 31-40 and col. 3, lines 7-13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 7, 12, 13, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lautenschläger (US 8,260,735 B2).
Claim 3 recites the method as claimed in claim 2 wherein the clinical intervention is an invasive clinical intervention if the size of the abdominal aortic artery is between and including a range of 40 millimetres and 55 millimetres.
Claim 12 has been amended now to recite the method as claimed in claim 1, wherein the method is used to determine a risk factor indicative of predicted growth of an abdominal aortic aneurysm of a patient identified as having an abdominal aortic artery that is 35 to 55mm or 40 to 55 mm in size.  
Claim 13 has been amended now to recite the method as claimed in claim 1, wherein the received value representative of a size of the abdominal aortic artery is representative of an abdominal aortic artery that is 35 to 55mm or 40 to 55 mm in size.  
Claim 14 has been amended now to recite the method as claimed in claim 1, wherein the given value representative of the size of an abdominal aortic artery of the aneurysm risk model is 35 to 55mm or 40 to 55 mm in size.  
Claim 17 has been amended now to recite the apparatus as claimed in claim 16, wherein the clinical intervention is an invasive clinical intervention if the size of the abdominal aortic artery is between and including a first range of 40 millimetres and 55 millimetres.  
As per claims 3, 12, 13, 14 and 17, Lautenschläger teaches “As a rule the anatomical or anatomically-linked factors involve factors such as those able to be obtained with the Support of imaging from recording images in the area of the aneurysm. Such a factor can for example be the aneurysm diameter.” in col. 2, lines 58-62, but does not teach “the received value representative of a size of the abdominal aortic artery is representative of an abdominal aortic artery that is 35 to 55mm or 40 to 55 mm in size”.
However, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have used the method of Lautenschläger with any particular absolute consumption rate, since it has been held that merely discovering an optimum value of a result effective variable involves only routine skill in the art. In reBoesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

As per claims 6 and 7, Lautenschläger fails to expressly teach the following limitations:
As per claim 6, the method as claimed in claim 5, wherein the FMD value is the FMD value of the brachial artery of a patient.  
Claim 7 has been amended now to recite the method as claimed in claim 5, further comprising: measuring the FMD value at the brachial artery of the patient.  
However, Lautenschläger teaches “Anatomy-linked factors are factors which can be determined in the area of the aneurysm or in a smaller or greater area surrounding it (which may be the whole body of the patient) as data for the prevailing anatomical circumstances, and which relate to the aneurysm in some form. As a rule the anatomical or anatomically-linked factors involve factors such as those able to be obtained with the Support of imaging from recording images in the area of the aneurysm. Such a factor in col. 2, lines 53-63 and “a simulation of the blood flow in the aneurysm and/or an adjacent area of the vessel or in the vessel system overall can be conducted, in order thus to be able to obtain information on the basis of the flow behavior, about the risk of a rupture” in col. 3, lines 7-11. 
Examiner considers a broad yet reasonable interpretation of Lautenschläger to also teach Applicant's recitation of measuring the FMD value at the brachial artery of the patient. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited but not used prior art teach “Biomarker” (US 20130231257A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626